Lore, C. J.:
When this matter was first presented and argued before the Court, we were inclined to grant the motion made by Mr. Brockson. We must bear in mind that this was a judgment rendered by a Justice of the Peace in open Court. Within his statutory jurisdiction his authority is just as complete, for all purposes of hearing such cases, determining or deciding them, and making up his record, as is the authority of this Court. While we think the better practice would be for a Justice to sign his record, as that would be one way of testing its completion, yet the authorities seem to be decidedly the other way—that *454it is not essential to the validity of a judgment rendered by a Justice of the Peace that he should sign it, in the absence of a statutory provision, requiring his signature. We find a great many states have statutes governing the matter.
Again, you will notice that our statute sets out just what is essential to constitute a valid docket entry, and it is absolutely silent upon the matter of signing it.
After a full consideration of the whole question, we think the signature of the Justice to the judgment is not absolutely essential, and is not a ground for the dismissal of the certiorari. We therefore decline to dismiss the certiorari. •
(The Court thereupon heard argument upon the exceptions filed which went to the point, that the record did not show that the defendant below was charged with having wilfully committed a trespass—Rev. Code, 939. Counsel for exceptants cited Vandever vs. State, 1 Marv. 209).
Lore, C. J.:—The exception is fatal, and the judgment below is reversed on the authority of Vandever vs. State, 1 Marv. 209.
Judgment below reversed.